Reissue
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Declaration
The error statement in the 01/27/2021 Reissue Declaration is NOT acceptable.  However, the Reissue Declaration filed 02/10/2021 has been accepted.  Accordingly, the rejection under 35 USC 251 is hereby withdrawn.

Allowable Subject Matter
Claims 3 and 5-7 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, including in particular DE 796 and US ‘541, fails to teach or reasonably suggest the paddle pivotally secured to the magazine follower of Claim 3, or the head structure of Claims 5-7, in combination with the other claimed elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Jastrzab whose telephone number is (571)272-4947. The examiner can normally be reached on 7:00a-5:00p M-R.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey R. Jastrzab/
Primary Examiner Central Reexamination Unit 
Art Unit 3993

Conferees: /BMF/ and /GAS/